Judgment unanimously modified so as to increase allowance for counsel fee to $2,000 and, as so modified, affirmed, without costs. It appears from the opinion of the trial court that it was assumed that a prior counsel fee of $2,500 had been paid by the husband. In fact, it had not. Accordingly, and in the light of the record before us, the counsel fee of $1,000 awarded by the trial court should be increased to the sum of $2,000. Settle order on notice. Concur — Breitel, J. P., Rabin, Frank and Valente, JJ.